Citation Nr: 1231054	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-42 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, and from August 1977 to December 1978.  

This appeal to the Board of Veterans' Appeals arose from April 2009 and August 2009 rating decisions.  

In the April 2009 rating decision, the RO continued the 20 percent rating for diabetes mellitus, as well as the 20 percent rating for peripheral neuropathy, right lower extremity, and the 20 percent rating for peripheral neuropathy, left lower extremity.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the ratings assigned for diabetes mellitus, and left and right lower extremity peripheral neuropathy.  

In the August 2009 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU.  In August 2009, the Veteran filed a NOD with the denial of a TDIU.

A statement of the case (SOC) was issued in September 2009 for the diabetes and peripheral neuropathy claims.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in July 2010, the Veteran cancelled his Board hearing request.  

An SOC was issued in December 2010 for the TDIU claim.  The Veteran filed a substantive appeal (via VA Form 9) in January 2011.  

In July 2012. the Veteran submitted additional evidence as to his employability directly to the Board, without a waiver of initial RO consideration of the evidence.  As the TDIU appeal is being remanded for other reasons, the agency of original jurisdiction will have a chance to review the newly submitted evidence in the first instance. 

The Board's disposition of  the claims for higher ratings for diabetes and for peripheral neuropathy is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, by way of his representative, that he wished to withdraw from appeal the claim for a rating in excess of 20 percent for diabetes mellitus, type II.

2.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, by way of his representative, that he wished to withdraw from appeal the claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, by way of his representative, that he wished to withdraw from appeal the claim for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a rating in excess of 20 percent for diabetes mellitus, type II, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal as to the claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for  withdrawal of the appeal as to the claim for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, by way of a written statement received in January 2011 from his representative, withdrew from appeal the claim for a rating in excess of 20 percent for type II diabetes mellitus, and the claims for a rating in excess of 20 percent, each, for peripheral neuropathy of the right and left lower extremities.  It was indicated that the Veteran wished to proceed only with the claim for a TDIU.  The representative again wrote to VA in April 2011, after having confirmed with the RO that the diabetes and peripheral neuropathy issues were on the Board's docket, and again stated that the Veteran wished to withdraw these issues from appeal, and to pursue only the TDIU claim.  

Hence, there remains no allegation of error of fact or law for appellate consideration with regard to the claim for a rating in excess of 20 percent for type II diabetes mellitus, and the claims for a rating in excess of 20, each, for peripheral neuropathy of the right and left lower extremities.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.

The appeal as to the claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal as to the claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

In this case, the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), for coronary artery disease (rated as 30 percent disabling), for diabetes mellitus (rated as 20 percent disabling), for peripheral neuropathy of the right lower extremity (rated as 20 percent disabling), for peripheral neuropathy of the left lower extremity (rated as 20 percent disabling) and for erectile dysfunction (rated as noncompensable)..  His combined rating is 80 percent.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 4.16(a), are met.  The question remains, however, as to whether the Veteran is shown to be unemployable by reason of his service-connected disabilities.  

Initially, the Board recognizes that the Veteran has not been employed at any time pertinent to this appeal.  The evidence of record shows that he has not worked since 2003.  He contends that he cannot work due to his disability level, caused primarily by his diabetes and PTSD.  

The Veteran's claims file includes many clinical treatment records that show that the Veteran has a severe level of disability, but that do not address his employability.  Several VA examinations were obtained, also which do not address employability.  A May 2007 VA diabetes mellitus examination report shows that the Veteran reported that he quit his job secondary to his diabetes, because he was a hazard on the road with his blood sugars being high and low.  The examiner, however, did not follow this up with any opinion related to his employability.

In September 2007, a registered nurse from the Dorn VA Medical Center (VAMC) mental health clinic issued a statement noting the Veteran's ongoing treatment for PTSD, which caused severe social and occupational impairment in most areas of his life.  The report was submitted in support of establishing service connection for PTSD, but did note an opinion that the Veteran will never be able to gain or maintain gainful employment.  The report was also signed off on by a staff physician.  The Board clearly recognizes that this is favorable evidence for the Veteran's TDIU claim, but the opinion is not elaborated upon with a discussion of the Veteran's level of disability with any particularity.  In other words, the basis for this opinion is not clear from the report.

The report of a November 2007 VA PTSD examination shows that the examiner characterized the impact of the Veteran's PTSD on employability to be "severe impairment," but the examiner did not provide an opinion as to whether the Veteran was employable or able to maintain substantially gainful employment.

In September 2008, the Veteran underwent VA diabetes mellitus examination, during which he reported that he was not currently employed due to both his PTSD and his diabetes, because of the significant symptoms he experiences with both.  This examiner also provided no medical comment or opinion as to the Veteran's employability.

Most recently, in October 2010, the Veteran reported to a VA PTSD examiner that he last worked in 2003 doing construction, but that he had to stop due to his health history.  The VA examiner did not address the issue of employability.

Thus, the evidence of record suggests that the Veteran may, in fact, be unemployable, and he has identified one or more service-connected disabilities as to the cause of his unemployability.  However there has not yet been a comprehensive medical examination and opinion-based on full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-to address the question of the whether his service-connected disability(ies) render(s) him unemployable.  On this record, the Board finds that such an opinion would be helpful in resolving the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility 

On remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file, including the electronic claims file, currently includes outpatient treatment records from the Dorn VAMC dated through November 2011.  Hence, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should obtain from the Dorn VAMC all outstanding, pertinent records of VA treatment and/or evaluation for the Veteran since November 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Adjudication of the claim should include consideration of all evidence added to the claims file since the RO's last adjudication, to include additional statements and VA medical records pertinent to this matter; as well as the September 2007 statement from a VA registered nurse addressing Veteran's likelihood for future gainful employment (which, as indicated in January 2011 substantive appeal, the Veteran's representative has asserted was not previously considered). 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Dorn VAMC all outstanding , pertinent records of evaluation and/or treatment of the Veteran since November 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In particular, the physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment. 

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without  regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent evidence on this point, to include the September 2007 nurse's statement, and the Veteran's assertions.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.


Otherwise, the RO should adjudicate the claim for a TDIU in light of all pertinent evidence (to include particularly include evidence added to the claims since the December 2010 SOC, as well as the September 2007 statement by a VA nurse) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


